Citation Nr: 1002971	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-13 599	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran's spouse) and Veteran's daughter


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1972.  He received several awards for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Appellant's claim for service connection for the 
Veteran's cause of death.

This matter was remanded previously by the Board in November 
2008 for additional development, specifically for the 
provision of additional medical review and a nexus opinion 
discussing the Appellant's theory that in-service exposure to 
carbon tetrachloride contributed to the Veteran's death.  In 
June 2009, the RO obtained the additional medical review and 
opinion and readjudicated the claim in an October 2009 SSOC.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.




REMAND

The Appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for cause of 
death, listed on the certificate of death as respiratory 
failure due to (or as a consequence of) intracranial swelling 
due to (or as a consequence of) recurrent glioblastoma 
multiforme.  The RO denied entitlement to service connection 
for cause of death on the ground that there was insufficient 
medical evidence of a relationship between any in-service 
herbicide, or other chemical, exposure and the cause of 
death.

The Board finds that further development is necessary before 
the Board can conduct appellate review of the claim on 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2009).

The Board notes at this point that, at the time of the 
Veteran's death, he was service connected for posttraumatic 
stress disorder (PTSD) and the residual of a wound to the 
right lower leg.  Service connection may be granted for the 
cause of a Veteran's death by showing that the Veteran's 
death was caused by a disability for which service connection 
had been established at the time of death or for which 
service connection should have been established.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303(a) (2009).  

In the context of a claim for DIC benefits, as in the present 
case, appropriate notice from the RO to the Appellant must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although the RO 
mailed the Appellant a letter dated November 2005, and the 
Appeals Management Center (AMC) mailed a letter dated March 
2008, explaining the evidence and information required to 
generally substantiate a DIC claim, the letters did not 
include a statement of the conditions for which the Veteran 
was service connected at the time of his death, nor did the 
letters specify that evidence was needed in regard to 
respiratory failure, intracranial swelling, and recurrent 
glioblastoma multiforme.  On remand, the Appellant should be 
supplied with notice in accordance with Hupp.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Prior to his death, the Veteran submitted a claim of 
entitlement to service connection for brain cancer.  He 
stated in a subsequent letter that he was exposed to Agent 
Orange while in Vietnam.  Following the Veteran's death, the 
Appellant submitted a claim of entitlement to service 
connection for cause of death; she subsequently alleged 
service connection on the basis of in-service exposure to 
Agent Orange, to carbon tetrachloride, and, in a January 2009 
statement, to jet fuel (identified as benzene).  

The Appellant reported that the Veteran her husband advised 
her that during his service in Vietnam, he was regularly 
exposed to weapons cleaning fluids, to include jet fuel.  
Since, at this stage, her account of conversations with the 
Veteran is presumed credible (see, Pearlman v. West, 11 Vet. 
App. 443 (1998)), there is no medical opinion of record 
discussing the theory of entitlement based on benzene 
exposure, and the Board is prohibited from substituting its 
own unsubstantiated medical opinions (see Colvin v. 
Derwinski, Vet. App. 171, 175 (1991)), a medical opinion 
based upon the record developed below should be obtained on 
remand. 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC must afford the Appellant 
an additional opportunity to submit any 
information that is not evidenced by the 
current record.  In so doing, the RO/AMC 
must ensure that its notice meets the 
requirements of Hupp (cited to above in 
regard to the need to inform a DIC 
claimant of (1) a statement of the 
conditions, if any, for which a veteran 
was service connected at the time of 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected).  

2.	 The RO/AMC must then return the 
Veteran's claims file to the June 2009 
reviewer or, if that reviewer is 
unavailable, a health care provider of 
suitable background and experience 
(credentials, reflecting familiarity 
with neurological and/or oncological 
disorders, must be reflected on the 
resulting report) to determine whether 
the Veteran's causes of death are 
related to, or an incident of, his 
service.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.

b. The reviewer must state whether 
the Veteran developed brain cancer 
as a result of his active service.  
If so, the reviewer must state 
whether the cancer resulted from:

        1.  exposure to herbicides; 
        
        2.  exposure to carbon 
tetrachloride; 
        
3.  exposure to benzene; 

4.  and/or any other incident 
of military service.

c.  The reviewer should discuss any 
evidence of record which might bear 
on the etiology of the Veteran's 
cancer, to include, but not limited 
to, his professions after service 
and family history.

d.  In all conclusions, the reviewer 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon; he or she note and comment on 
the medical significance of any 
information submitted by the 
Appellant.  A rationale must be 
provided for any findings rendered.  
If the reviewer is unable to render 
an opinion without resort to 
speculation, he or she should so 
state.  

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
Appellant's claim.  If the benefit sought 
remains denied, the Appellant should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



